Case 1:15-cv-02739-LAP Document 199-7 Filed 11/13/20 Page 1 of 7




                       Exhibit 7
Case 1:15-cv-02739-LAP Document 199-7 Filed 11/13/20 Page 2 of 7




2016
 Annual Report
Case 1:15-cv-02739-LAP Document 199-7 Filed 11/13/20 Page 3 of 7
About Burford Capital




Burford Capital is a leading global finance firm focused on law. Its businesses
include litigation finance and risk management, asset recovery and a wide
range of legal finance and advisory activities. Burford is publicly traded on the
London Stock Exchange, and it works with law firms and clients around the world
from its principal offices in New York, London and Chicago.




This report does not constitute an offer of any Burford fund.




Contents
Highlights                                          1
Financial Summary                                   2
Report to Shareholders                              3
Directors’ Report                                  28
Independent Auditor’s Report                       30
Consolidated Statement of Comprehensive Income     31
Consolidated Statement of Financial Position       32
Consolidated Statement of Cash Flows               34
Consolidated Statement of Changes in Equity        36
Notes to the Consolidated Financial Statements     37
Corporate information                              63
Case      1:15-cv-02739-LAP Document 199-7 Filed Burford
R E P O R T T O S H A R E H O L D E R S CONTINUED        Annual Report 2016
                                                  11/13/20            Page124 of 7

Burford counts each of its contractual                   ■■   Our clients are located in every inhabited continent
relationships as an “investment”, although many          ■■   There is no capital risk concentration among
such relationships are composed of multiple                   defendants/respondents in matters we finance
underlying litigation matters that are typically              for plaintiffs/claimants – none rises to even 10%
cross-collateralised rather than reliant on the               of our commitments
performance of a single matter. So, while Burford        ■■   We are involved in every stage of claims, from
has 64 ongoing “investments”, there are now                   claims where our financing is obtained at the
hundreds of separate claims underlying the                    beginning of the matter to appeals to matters
investment portfolio (and a single claim may                  where judgment has already been obtained
well have multiple paths to a recovery).
                                                         Commitments to new investments
Burford makes investments using a wide range             New commitments are a key – albeit imperfect
of economic structures. The starting point in            – leading indicator for our business, because
a single case investment is typically an                 they set the business up for future realisations
arrangement under which Burford will receive             as those commitments turn into (hopefully)
its invested capital back as a first dollar matter       profitable investments.
followed by some preferred return on that capital
along with a share of the ultimate recovery. Even        The reason the measure is an imperfect indicator
in straightforward investments the terms agreed          is that our enthusiasm for committing capital
will vary widely based on our sense of the risk          depends on deal structures and terms. When
and likely duration of the matter. Moreover, the         a significant part of our economics in a matter
larger or more complex a matter, the more likely it      comes from our preferred return on the amount
is to have an individually designed transactional        of capital we actually invest, then we are clearly
structure to fit the needs of the matter, to             incentivised to commit and deploy capital.
accommodate what are often multiple parties              However, some of our investments take most or
with economic interests and to align interests           even all of their economics from sharing in the
and incentivise desired behaviour. It is impossible      outcome on some formulaic basis (e.g., 40%
to generalise about the economic terms of                of whatever is recovered). In those instances,
litigation finance.                                      our recovery is not related to the amount of our
                                                         invested capital, and we are instead incentivised
Burford engages in portfolio construction with           to commit as little capital as possible.
an eye to balancing risk and return, managing
duration and achieving broad diversification.            In 2016, we made more new litigation finance
Burford believes that it has – by a considerable         commitments than we ever have before – more
margin – the largest diversified portfolio of            than $378 million across 30 investments, including
litigation investments in the world targeting the        further commitments to earlier investments, an
kind of returns Burford has historically generated.      increase of 83% over 2015, which was itself a 35%
That scale and level of diversification is only          increase over 2014. There is no question that our
augmented by the addition of GKC.                        commitment level was buoyed by closing a single
                                                         $100 million portfolio arrangement with a global
In addition to sheer size, Burford’s current portfolio   law firm and that such deals remain exceptional
of investments is widely diversified across many         and thus this commitment level may well not be
other metrics:                                           “run rate” for us. But there is also no question that
                                                         the market is moving to some larger deals of this
■■   Our investments relate to litigation matters        ilk on a regular basis, so we do not regard the
     spread across more than 40 US states and            transaction as a complete outlier. Even ignoring
     countries, and underway in multiple arbitral        that one investment entirely, our commitment level
     institutions                                        increased by 35% in a single year.
■■   We are presently working with more than 50
     different law firms, and even when we have
     multiple matters with a single law firm, we often
     work with multiple partners at such firms
■■   Our claim types run the gamut of commercial
     litigation and arbitration; we don’t specialise
     in any one area of law
                                                Burford Annual Report 2016
Case 1:15-cv-02739-LAP Document 199-7 Filed 11/13/20       Page 5 of 137

     New litigation investment                              The secondary transactions we have done to date
     commitments by year                                    will provide some initial colour – but we emphasise
     ($ in millions)                                        that while we intend to devote time and resources
                                                            to develop the concept, it remains at a very early
     400                                                    stage and we do not anticipate significant
                                                            secondary market deal flow in the near term.

                                                            The first transaction we closed, in the first half
     300
                                                            of 2016, was with respect to a single matter on
                                                            appeal from a successful trial court judgment.
                                                            As a result, quite a lot was known about the
      200                                                   matter and a prospective buyer could engage in
                                                            meaningful diligence based on the court record.
                                                            We had entered into a financing arrangement
     100                                                    with our client some time before and we were
                                                            content with the level of risk we were holding in
                                                            our portfolio. However, as time passed, the client
                                                            was interested in obtaining more capital and
        0                                                   we did not have the risk tolerance to increase
               2012     2013    2014      2015     2016     our own position. The client was, however,
                                                            offering significantly more lucrative terms for the
     Moreover, we continue to be happy with the             incremental capital. Thus, after some exploration
     diversity, the pricing and the quality of the          of a possible secondary transaction, we ultimately
     investments we take on. We close only a small          agreed to increase our capital commitment and
     minority of the potential investments presented to us. take advantage of the increased pricing on offer.
                                                            We then turned around and sold a piece of the
     Looking at the new 2016 investments we closed,         investment to a major investment fund, structured
     the 21 commitments ranged from $2 million              so that we averaged the new and old pricing
     to $100 million and continued our diversified          across the entire capital commitment – thereby
     approach to investing in this market. (We don’t        increasing significantly the effective pricing on the
     do many small investments, but sometimes               portion of the investment we retained.
     doing so is needed for relationship-building
     or other reasons.) As noted previously, only 12%       With that successful transaction under our belt,
     of the capital we committed in 2016 was to single      we then turned to the Petersen investment.
     case investments.
                                                            Before discussing our Petersen secondary market
     Secondary market activity, fair value and the          activity, some background on the investment and
     Petersen investment                                    an update on current developments is appropriate.
     We discussed at some length in our 2016 interim        The Petersen Group consists of two Spanish
     report the early stages of the emergence of            companies that, in 2012, collectively held just over
     a secondary market for our investments and our         a 25% interest in YPF, the New York Stock Exchange
     interest in participating in the development of        listed Argentine energy company. When Argentina,
     such a market.                                         some years earlier, privatised YPF and took it public,
                                                            it made a series of promises to investors around its
     Our view remains the same. We see a number of          future conduct, which included obligating itself
     appealing characteristics of a secondary market to to make a tender offer to shareholders if it later
     assist us in both risk and liquidity management and wanted to re-nationalise YPF. In 2012, Argentina
     to increase the efficient utilisation of our capital.  ignored that promise and expropriated a controlling
     A model where we can originate investments using stake in YPF without making the required tender,
     our skill set and then lock in some gain from our      causing the market value of YPF’s shares to fall
     origination activities and moderate our risk profile   sharply and Petersen to become insolvent.
     is very appealing, and will also permit us to close    Argentina was subsequently sued in New York
     larger investments if we are reasonably confident      by Repsol, then the majority owner of YPF with an
     that we can reduce our own risk to a desired level     interest slightly over 50%, and Argentina settled
     following closing.                                     that lawsuit for around $5 billion. Petersen, with
                                                            a holding of around half of Repsol’s, has now
                                                            brought a similar lawsuit, with financing from
Case      1:15-cv-02739-LAP Document 199-7 Filed Burford
R E P O R T T O S H A R E H O L D E R S CONTINUED        Annual Report 2016
                                                  11/13/20            Page146 of 7

Burford. Burford is entitled to somewhat more than        In December 2016, we ran what was essentially
half of any recovery in the matter, depending on          a competitive process for the role of anchor
the ultimate cost of pursuing the matter.                 investor in a larger deal. That process culminated
                                                          in the two winning buyers (major global investors)
The Petersen claim is being heard in US federal court closing a small toehold purchase of a 1% interest
in New York and during the course of 2016 the court       in Burford’s proceeds from the Petersen claim
issued an important preliminary decision in Petersen’s and becoming entitled to certain preferential
favour, permitting the case to be heard in the US.        rights in a larger transaction.
That decision is now being appealed by Argentina
and YPF. Without turning this discussion into a legal Then, in 2017, we continued our marketing of
brief, it is important to understand that US law          the proposition, and have just closed a further
prescribes the circumstances under which its courts       transaction, selling 10% of the interest for cash
are able to involve themselves in disputes against proceeds of $40 million to a group of institutional
foreign sovereigns, and so the preliminary issues         investors (including the $4 million December sale).
largely concern whether the claim will be heard in
the US as opposed to in an international arbitration Importantly, what Burford has sold here is a purely
proceeding and are not merits adjudications.              passive financial participation interest. Burford
(It is also important to repeat that any individual       continues to be the counterparty to Petersen; the
legal claim is highly risky and difficult to predict, and secondary buyers gained no rights of involvement
we strongly discourage speculation as to the result in in the case nor any ability to interfere with
Petersen as a basis for a view about Burford’s overall    Burford’s judgement and the exercise of our
potential performance. Litigation investing is best       discretion, and that is the model we intend to
done through widely diversified portfolios, not on the pursue generally.
basis of single case speculation.)
                                                          With the experience we have gained from this
The Petersen investment is an illustration of             process, we intend to continue to explore secondary
a fundamental dynamic in litigation investing.            market transactions when appropriate, although
Litigation is an inherently asymmetrical undertaking, we think the development of a robust market is
which is one of the drivers of the economics of our       quite some distance away.
business generally: the “investment” in a piece of
litigation is often just the costs of pursuing the claim, The development of secondary market activity
and no rational actor pursues a claim in litigation       naturally introduces the IFRS treatment of such
that does not have a value significantly above those transactions and their impact on our long-running
costs. Thus, losing a piece of litigation results only    discussion of fair value. It is inescapable that
in losing the costs, whereas winning typically results a significant secondary market transaction is a
in receiving a multiple of those costs. The Petersen      potentially key input into our determination of the
matter exemplifies this principle because our             fair value of an investment, and to the extent that
investment thus far is around $18 million and (if the     there is truly a secondary market with appetite for
matter does not fail, which is of course always a risk) a significant amount of one of our investments,
there is a credible path to a recovery of substantial     we are to some extent joining the mainstream of
multiples of that amount. So, faced with a large and the financial services world where market-based
potentially valuable (but risky) matter, is it better to  pricing is accepted unquestioningly as the basis
hold 100% of the interest and see what happens,           for accounting “marks” on assets. We do, however,
or is it more prudent to lock in some gain now and        remain cautious, as we remain entirely aware that
reduce our risk? We decided that prudence should a litigation investment is capable of going to zero
prevail. Given the potential size of the Petersen         in one fell swoop, unlike many other categories of
claims, we spent considerable time exploring              assets. Thus, we do not reflexively accept a market
what we thought would be the best approach to             price for a portion of one of our investments as
offering a portion of the claims to potential buyers.     being necessarily indicative of the market clearing
Ultimately, we decided that we were willing to sell       price for the investment or the appropriate
a minority interest in the investment at a $400 million carrying value for Burford’s accounts. Instead, we
valuation. We also decided not to be flexible on          engage in more analysis, including looking at the
the price, so that if we were not able to secure          size of the transaction and the market conditions
a locked-in profit at a valuation of approximately        around the offering, especially given the early
20x Burford’s cost, we would simply not proceed.          days of this secondary market process. As a result,
                                                          despite concluding a small toehold Petersen
                                                          sale in December 2016 at what was ostensibly
                                                Burford Annual Report 2016
Case 1:15-cv-02739-LAP Document 199-7 Filed 11/13/20       Page 7 of 157

     a $400 million implied valuation for our investment,                          An exemplary concluded investment
     for the reasons outlined above we did not believe                             Given our general inability to discuss pending
     that the sale of a mere 1% of the investment made                             investment matters, we have a custom of
     it appropriate to value the entire investment at                              discussing entirely concluded ones to give
     that implied value, and we did not do so; we                                  investors some colour about the business.
     increased the fair value of the Petersen investment
     to a level substantially less than that implied value                         This year, we have a remarkable story that not
     in 2016, although it was our largest fair value                               only illustrates the need for patience and
     adjustment. In total, 2016 saw, as usual, a number                            perseverance in litigation but also showcases
     of fair value adjustments in the portfolio, both                              our ability to integrate our litigation finance and
     positive and negative, and total unrealised gain                              judgment enforcement businesses. We are able
     increased modestly as a percentage of the total                               to discuss this matter given the public filings
     portfolio asset value, from 26% in 2015 to 31%                                in the case and have restricted this discussion
     in 2016.6 Finally, we have not reached any                                    to publicly available information.
     conclusion about the impact on the fair value
     of the Petersen investment in 2017 of the further                             In 2010, we agreed to finance a piece of litigation
     sale we have just announced and we will not                                   pending in Florida arising out of a contractual
     do so until the valuation process leading to the                              dispute between ex-partners in an oil trading
     release of our interim accounts in July.                                      business, International Oil Trading Company.
                                                                                   The plaintiff was a member of the Jordanian
     Below, we depict graphically what we have said                                royal family and the defendant was a high-profile
     for some time in words: that as the business                                  Florida billionaire; their venture had involved oil
     continues to mature and demonstrates a track                                  activities in Iraq following the US military activity
     record, we have seen the amount of unrealised                                 there. The plaintiff’s lawyers were Simpson Thacher
     gain on our balance sheet caused by fair value                                & Bartlett, a major US law firm, and included the
     adjustments to increase somewhat, consistent                                  head of the firm’s global litigation department.
     with the dictates of IFRS. However, that evolution
     has been gradual and still to this day represents                             Unlike many litigation matters, the case did not
     only a moderate amount of our asset value.                                    settle and instead went to trial, and our client
     Moreover, we think fair value adjustments based                               won a jury verdict for $28.8 million. The billionaire
     on objective factors such as secondary market                                 defendant fought tooth and nail but ultimately the
     activity are the most appropriate way to see this                             Florida Supreme Court affirmed the verdict, along
     evolution occur.                                                              with a further $10 million or so in interest and costs,
                                                                                   with interest continuing to accrue until paid.
     Unrealised gains in l itigation investments
     (% of litigation investment assets)
                                                                                   However – illustrating the need for our judgment
                                                                                   enforcement and asset recovery business – the



                I I I I I
     100
                                                                                   defendant did not comply with the court order to
                                                                                   pay the judgment. Instead, using phalanxes of




                I I I
                                                                                   lawyers and multi-jurisdictional structuring, he did


                        I
         80
                                                                                   his best to avoid paying while going on openly
                                                                                   living in his mansion and flying in his private jet.
         60
                                                                                   The reason defendants engage in this kind of
                                                                                   egregious misconduct is because it often works.
         40                                                                        The justice system is slow and inefficient when
                                                                                   dealing with multi-jurisdictional assets and
                                                                 31%               financial activity, and often plaintiffs are forced




                   -
         20                                        26%
                                     22%                                           to the Hobson’s choice of spending substantial
                       19%                                                         sums on enforcement activities or giving up.
          0                                                                        However, we are not so easily intimidated.
                      2013          2014          2015           2016
                                                                                   Thus, combining the expertise of our litigation
                          Litigation investments at cost                           finance and judgment enforcement teams, we
                          Unrealised gains
                                                                                   mounted our own multi-jurisdictional offense,

     6        Individual fair value adjustments are, of course, confidential as they represent legal views about the current status of ongoing litigation,
              which is why we report them only in the aggregate.
